People v Gonzalez (2019 NY Slip Op 00055)





People v Gonzalez


2019 NY Slip Op 00055


Decided on January 3, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 3, 2019

Sweeny, J.P., Gische, Kahn, Oing, Singh, JJ.


8023 4179/14

[*1]The People of the State of New York, Respondent,
vJustin Gonzalez, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Allen Fallek of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Katherine Kulkarni of counsel), for respondent.

Judgment, Supreme Court, New York County (James M. Burke, J.), rendered June 22, 2016, as amended November 10, 2016, convicting defendant, upon his plea of guilty, of attempted robbery in the second degree, and sentencing him to a term of two years, unanimously affirmed.
The court providently exercised its discretion in denying defendant's request for youthful offender treatment (see People v Drayton , 39 NY2d 580 [1976]) in light of, among other things, the seriousness of the offense and defendant's termination from a
treatment program that he was required to complete as a condition of his original plea agreement.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 3, 2019
CLERK